Citation Nr: 0309049	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  02-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1966.  He died on December [redacted]

, 2000.  The appellant is his 
widow.

This appeal originates from a May 2001 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death.  The appellant submitted a notice of 
disagreement with the decision in June 2001, and a statement 
of the case was issued in March 2002.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in May 2002.  

In June 2002, the appellant testified at a hearing before an 
RO hearing officer; the transcript of that hearing is of 
record.


REMAND

During the veteran's lifetime, he had been granted service 
connection for trench foot of the left foot, rated as 20 
percent disabling, trench foot of the right foot, rated as 10 
percent disabling, bilateral mixed deafness, rated as 10 
percent disabling, and chronic otitis media, right, rated as 
10 percent disabling.  He had a combined rating of 40 
percent.  

The veteran's Certificate of Death lists the immediate cause 
of death as congestive heart failure.  Other conditons due to 
or a consequence of that condition were cardiomyopathy, 
coronary artery disease, diabetes mellitus and end stage 
renal disease.  

The appellant asserts that the veteran's service-connected 
trench feet caused poor circulation that, in turn, negatively 
affected his heart thereby contributing to his death.

The veteran's Certificate of Death also notes that at the 
time of his death, he was an inpatient at Bayshore Community 
Hospital in Holmdel, New Jersey.  Unfortunately, these 
terminal hospital records are not in the claims file, and 
should be obtained.  Moreover, once additional medical 
records are received, the RO should return the claims file to 
the VA physician that rendered the July 2002 medical opinion 
for a supplemental opinion as to the existence of a nexus 
between the veteran's service-connected disability(ies) and 
his death.

The Board also points out that, in the March 2002 statement 
of the case, the Board addressed the enhanced notice and duty 
to assist provisions required by sections 3 and 4 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
and 5103A (West 2002), and implemented by 38 C.F.R. § 3.159 
(2002)).  However, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to this 
claim, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Hence, prior to the requested development and readjudication 
of the claim, the RO should ensure that the notification 
provisions of the VCAA are met.  

Accordingly, this matter is hereby REMANDED to RO for the 
following action:

1.  The RO should undertake all 
appropriate action to obtain the veteran's 
terminal hospital records from Bayshore 
Community Hospital in Holmdel, New Jersey.

2.  The RO should furnish to the appellant 
and her representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the increased rating claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  
Also, to ensure that the duty to notify 
the appellant what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
and, if necessary, authorization to enable 
it to obtain outstanding pertinent medical 
treatment records, and assurance that the 
RO will attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information regarding 
any outstanding evidence, and ensure that 
all pertinent records of VA or private 
treatment have been procured for review.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in her possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.

3.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After associating with the claims 
file all available records and/or 
responses, the RO should forward the 
claims file to Dr. Vuppula, the VA 
physician that provided a July 2002 
medical opinion in this case.  Dr. 
Vuppula should provide a supplemental 
opinion addressing whether, based on a 
review of the additional evidence added 
to the claims file since July 2002, the 
prior opinion should be amended or 
revised.  Dr. Vuppula should set forth 
the complete rationale for the opinion 
provided in a printed (typewritten) 
report.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death.

8.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
appellant and her representative an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations) 
and afford them the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




